 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LAWRENCE WILLIAMS,                               Case No. 1:18-cv-00748-AWI-JDP
12                       Petitioner,
13           v.                                        ORDER SETTING NEW BRIEFING
                                                       SCHEDULE
14    JOE LIZARRAGA,
15                       Respondent.
16

17          Petitioner Lawrence Williams, a state prisoner proceeding without counsel, seeks a writ of

18   habeas corpus under 28 U.S.C. § 2254. Williams filed his petition on May 30, 2018. ECF No. 1.

19   On August 20, 2018, respondent filed a motion to dismiss. ECF No. 13. On January 24, 2019, I

20   issued findings and recommendations recommending that respondent’s motion to dismiss be

21   denied without prejudice. ECF No. 20. On March 11, 2019, this court issued an order adopting

22   the findings and recommendations, denying respondent’s motion to dismiss without prejudice.

23   ECF No. 21. No further briefs have been filed in this case. I (1) order respondent to file an

24   answer to the petition and (2) set a new briefing schedule.

25      Order

26          1.      Within sixty days of the date of service of this order, respondent must file an

27                  answer to the petition. Any argument by respondent that petitioner has

28                  procedurally defaulted on a claim must be raised in the answer, which must also
                                                       1
 1                    address the merits of petitioner’s claims.

 2            2.      Within sixty days of the date of service of this order, respondent must file all

 3                    transcripts and other documents necessary for resolving the issues presented in the

 4                    petition, if not already filed by respondent. See R. Governing § 2254 Cases, Rule

 5                    5(c).

 6            3.      Petitioner may file a traverse within thirty days of the date of service of

 7                    respondent’s answer. If no traverse is filed within thirty days, the petition and

 8                    answer will be deemed submitted.

 9            If any party requires additional time, that party should file a motion for amendment of the

10    schedule before a deadline has passed and explain in detail why the party cannot comply with

11    this schedule.

12
     IT IS SO ORDERED.
13

14
     Dated:        October 29, 2019
15                                                        UNITED STATES MAGISTRATE JUDGE
16

17

18            No. 206
19

20
21

22

23

24

25

26
27

28
                                                          2
